DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/25/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-30 is/are currently pending.

Response to Arguments
Applicant's arguments filed 7/11/2022have been fully considered but they are not persuasive.
On pages 9-14 of the remarks, in regard to claims 1, 6, 7 and 20, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20150359008 in view of Cheng et al. US 20140169339 as noted in the Non-Final Rejection dated 4/14/2022.
Specifically, the Applicant remarks:

Issue #1a:

“First, Wang does not teach, nor suggest, splitting the information, for example, the "starting time" and the "max duration" of the "UL access window" into separate elements of different information elements (IEs). In particular, paragraph [0171] of Wang teaches the "contents subfield 1312 [for the] ... access window may be specified in different ways such as (starting time, duration) ... (starting time, duration, transmission sector) ... [or] (starting time, duration, frequency channel)." As such, Wang teaches including "starting time" and "duration" in a single contents subfield 1312, as opposed to indicating the "starting time" and "duration" separately in different contents subfields 1312 for different element IDs (e.g., element ID 1301 and element ID field 801), and much less, in different IEs. Further, a POSITA would not be motivated to split the "starting time" and "duration" for the access window into separate elements, given splitting "starting time" and "duration" information for the access window would result in an increase of signaling overhead.”

Issue #1b:
	“Second, even assuming, arguendo, that Wang teaches splitting the "starting time" and "duration" into separate element ID fields for different IEs, Wang fails to teach setting the contents subfield 1312 (arguendo "first field") to the "starting time" (arguendo "a second value") in element ID field 801 (arguendo "the second element"). Instead, interference reporting request IE 800, having element ID field 801, does not contain a contents subfield 1312 (per FIG. 8 reproduced above). Instead, Wang teaches that interference reporting request IE 800 includes element ID field 801, length field 802, intra-BSS interference reporting field 803, and inter-BSS interference reporting field 804, none of which would include information about the "starting time" of an UL access window. Further, a POSIT A would not be motivated to send information for a coordination request in an interference reporting request ( e.g., in interference reporting request IE of FIG. 8), given Wang teaches that "coordination may be performed based on the interference measurement report." (Abstract).”

Issue #1c:
	“Third, Wang teaches away from transmitting two coordination request IEs 1300 (e.g., thus having two element IDs 1301 and two contents subfields 1312) in a same frame such that one contents subfield 1312 of the first IE contains the "max duration" (arguendo "setting the first field to a first value in the first element") and the other contents subfield 1312 of the second IE contains the "starting time" (arguendo "setting the first field to a second value in the second element"). In particular, although Wang teaches that "each ... element can be used alone or in any combination," it limits the combination of elements to "other ... elements." (Wang, [0260}, emphasis added).”

Issue #1d:
	“Further, a POSITA would not be motivated to transmit multiple
"coordination request IEs 1300" in the same frame as it would result in an increase of signaling
overhead.”

The Examiner respectfully disagrees.  

With regards to issue #1a above:
Wang et al. teaches “type subfield 1311” may specify the type of parameters specified, (for example” (0165), therefore a “type subfield 1311” “for example” is considered as including a “type” for “starting time” or “duration” where each is communicated in separate “contents 1312” fields.  Furthermore, “for example”/”specify the type of parameters” is also considered as including a type for “starting time”/”duration” where “starting time” and “duration” are included in the same “contents 1312” field. Furthermore, Wang et al. teaches “If more than one set of (channel number, bandwidth) is specified, then a schedule may be included to indicate that when the primary channel specified by (channel number, bandwidth) may be valid” (0166) where “may be included” leaves it open as to whether the “schedule” is included in its own “contents 1312” field or included in a “contents 1312” filed along with “channel number” which is contrary to Applicant’s arguments.
With regards to “a POSITA would not be motivated to split the "starting time" and "duration" for the access window into separate elements, given splitting "starting time" and "duration" information for the access window would result in an increase of signaling overhead”, Wang et al. teaches “The type subfield 1311 may specify the type of parameters specified in the field, (for example, primary channel, coordination channel, TXOP/beacon subinterval/RAW/PRAW/TWT/access window, TIM/UL access window, TXOP as generally defined above”, where different types are specified for “TXOP/beacon subinterval/RAW/PRAW/TWT/access window”, “TIM/UL access window” and “TXOP as generally defined above” which is counter to Applicant’s “POSITA would not be motivated to split”.

With regards to issue #1b above:
Wang et al teaches “If primary channels are dynamic (such as specified by a schedule), the AP/RAP/PCP may include the primary channel schedule in their ... or any other type of frame” (0168).  Where the “schedule”/”primary channel” is associated with the coordination request IE as described with regards to FIG. 13 (0166).  Since “schedule”/”primary channel” is associated with the coordination request IE, then the coordination request IE is also considered as being included in “any other type of frame”.  The interference reporting request IE as described with regards to FIG. 8 is considered as “or any other type of frame”.  Therefore, the interference reporting request IE as described with regards to FIG. 8 may included with the coordination request IE as described with regards to FIG. 13.  Furthermore, since there may be a plurality of different channel numbers with different schedules (see para. 0166), the interference request IE as described with regards to FIG. 8 may be modified with a plurality of coordination request IE’s as described with regards to FIG. 13, which maps to “generating a first frame with at least first and second elements”.
As far as “POSITA would not be motivated to send information for a coordination request in an interference reporting request ( e.g., in interference reporting request IE of FIG. 8)”, this is considered as contrary with regards to “If primary channels are dynamic (such as specified by a schedule), the AP/RAP/PCP may include the primary channel schedule in their ... or any other type of frame”.

With regards to issue #1c above:
Wang et al. teaches “Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements” (0260).  Where “any combination” is considered as including the modification of the interference reporting request IE of FIG. 8 with a plurality of coordination request IE’s, especially in light of “If primary channels are dynamic (such as specified by a schedule), the AP/RAP/PCP may include the primary channel schedule in their ... or any other type of frame” (0168) and “If more than one set of (channel number, bandwidth) is specified, then a schedule may be included to indicate that when the primary channel specified by (channel number, bandwidth) may be valid” (0166) as discussed above with regards to issue #1b.

With regards to issue #1d above:
	See the discussion with regards to issue #1a above.

Furthermore, Wang et al. US 20150359008 in view of Cheng et al. US 20140169339 can be interpreted in a variety of ways in order to read on the claims, where one alternative is noted by:

As to claim 1:
Wang et al. discloses:
	A method for wireless communications by a first wireless node, comprising:
generating a first frame with at least first and second elements that each include at least a first field that corresponds to a first parameter being negotiated by the first wireless node with a second wireless node for a first communication session;
(“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“Each of fields 1 1304 through field N 1305 may contain one or more types of parameters that are subject to coordination and may include type subfield 1311 and contents subfield 1312. The type subfield 1311 may specify the type of parameters specified in the field, (for example, primary channel, coordination channel, TXOP/beacon subinterval/RAW/PRAW/TWT/access window, TIM/UL access window, TXOP as generally defined above, etc.). The contents subfield 1312 may specify the parameters indicated by the type subfield 1312.”; Wang et al.; 0165)
(“The contents subfield 1312 may specify the primary channel that the transmitting STA is expecting to use for its network, such as a BSS, relay BSS, PBSS, etc. The primary channels may be indicated by one or more sets of (channel number, bandwidth). If more than one set of (channel number, bandwidth) is specified, then a schedule may be included to indicate that when the primary channel specified by (channel number, bandwidth) may be valid.”; Wang et al.; 0166)
(where
“used by STAs” maps to “first wireless node”
“frame containing the coordination request IE” maps to “first frame”
“Field 1”/FIG. 13 maps to “first...element.”
“Field N”/FIG. 13 maps to “second element.”
“Field 1”/”Contents 1312”/” contents subfield 1312 may specify the primary channel that the transmitting STA is expecting to use for its network, such as a BSS, relay BSS, PBSS, etc. The primary channels may be indicated by one or more sets of (channel number, bandwidth). If more than one set of (channel number, bandwidth) is specified, then a schedule may be included to indicate that when the primary channel specified by (channel number, bandwidth) may be valid”/”TXOP/beacon subinterval/RAW/PRAW/TWT/access window, TIM/UL access window”/”schedule may be included to indicate...may be valid” maps to “first field that corresponds to a first parameter”, where “Contents 1312”/”contents subfield 1312” with associated “TXOP/beacon subinterval/RAW/PRAW/TWT/access window, TIM/UL access window”/”schedule may be included to indicate...may be valid” maps to “first parameter”
“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks”/” contents subfield 1312” with associated “TXOP/beacon subinterval/RAW/PRAW/TWT/access window, TIM/UL access window”/”schedule may be included to indicate...may be valid” maps to “first parameter being negotiated”, “negotiate” maps to “being negotiated”
“negotiate their coordination with STAs in neighboring and/or overlapping networks” maps to “second wireless node”
“specify the primary channel that the transmitting STA is expecting to use for its network” maps to “first communication...”, where “transmitting” maps to “first communication”

indicating a first range of values for the first parameter by setting the first field to a first value in the first element and setting the first field to a second value in the second element; and
(where
“channel number”/“TXOP/beacon subinterval/RAW/PRAW/TWT/access window, TIM/UL access window”/”schedule may be included to indicate...may be valid”/”Field 1”/”Contents 1312”/FIG. 13 maps to “indicating a first range of values for the first parameter by setting the first field to a first value in the first element”, where “TXOP/beacon subinterval/RAW/PRAW/TWT/access window, TIM/UL access window”/”schedule may be included to indicate...may be valid” maps to “first range”, “channel number” maps to “first value”, “Contents 1312” associated with “Field 1” maps to “first element”
“The primary channels may be indicated by one or more sets of (channel number, bandwidth). If more than one set of (channel number, bandwidth) is specified, then a schedule may be included to indicate that when the primary channel specified by (channel number, bandwidth) may be valid”/”Field N”/”Contents 1312”/FIG. 13  maps to “setting the first field to a second value in the second element”, “Contents 1312” associated with “Field N” maps to “the first filed”, “Field N” maps to “second element”, where “channel number” associated with “or more sets” maps to “second value”

outputting the first frame for transmission to the second wireless node.
(where
“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13” maps to “outputting the first frame for transmission to the second wireless node”, where “using a frame” maps to “outputting the frame for transmission”, “with STAs in the neighboring and/or overlapping networks” maps to “second wireless node”

	Wang et al. teaches a frame which contains a coordination request IE where the coordination request IE includes a plurality of fields, where the plurality of fields include a contents subfield where the contents subfield communicates a channel number with an associated bandwidth where a plurality of channel number and associated bandwidth may be communicated with a schedule where the schedule indicates when the associated channels are valid.

Wang et al. as described above does not explicitly teach:
[first communication] session

However, Cheng et al. further teaches a session capability which includes:
[first communication] session
 (“At step 501, the STA sends an ADDTS request to the AP to obtain a target TXOP value. The STA may select an initial TXOP value and communicate the selected value to the AP using a Target TXOP IE in the ADDTS Request frame. At step 502, the AP returns an ADDTS response to the STA to assign a target TXOP value. The AP may grant the STA's requested TXOP value or choose another value based on the STA's expected traffic pattern, for instance as indicated in the Traffic Specification (TSPEC) IE defined in IEEE 802.11-2012. The TSPEC IE can be included in the ADDTS Request/Response frames as an optional IE. The AP may communicate the assigned TXOP value back to the STA using a Target TXOP IE in the ADDTS Response frame. The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session (shown by steps 503, 504 that are respectively similar to steps 501, 502) to reassign dynamically a new target TXOP value as needed. The Target TXOP value can also be indicated as an additional field in the TSPEC IE.”; Cheng et al.; 0030)
(where
“The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session” maps to “[first communication] session”

Cheng et al. teaches negotiation via a session.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Cheng et al. into Wang et al. By modifying the processing of Wang et al. to include the session capability as taught by the processing of Cheng et al., the benefits of optimal sharing (Wang et al.; 0162) with improved TXOP determination (Cheng et al.; 0003) are achieved.

On page 15 of the remarks, in regard to dependent claims, the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
      The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5, 7, 8, 9, 11, 12, 13, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20150359008 (Non-Final Rejection dated 4/14/2022) in view of Cheng et al. US 20140169339 (Non-Final Rejection dated 4/14/2022).

As to claim 1:
Wang et al. discloses:
	A method for wireless communications by a first wireless node, comprising:
generating a first frame with at least first and second elements that each include at least a first field that corresponds to a first parameter being negotiated by the first wireless node with a second wireless node for a first communication ...;
 (“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“FIG. 8 is a diagram of an example format of an interference reporting request IE”; Wang et al.; 0015)
(“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks”; Wang et al.; 0146)
(“The serving gateway 144 may also be connected to the PDN gateway 146, which may provide the WTRUs 102a, 102b, 102c with access to packet-switched networks, such as the Internet 110, to facilitate communications between the WTRUs 102a, 102b, 102c and IP-enabled devices. An access router (AR) 150 of a wireless local area network (WLAN) 155 may be in communication with the Internet 110. The AR 150 may facilitate communications between APs 160a, 160b, and 160c. The APs 160a, 160b, and 160c may be in communication with STAs 170a, 170b, and 170c”; Wang et al.; 0063)
(where
“by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”
“with STAs”/”WTRUs...102b”/”APs” maps to “second wireless node”,
“frame” maps to “first frame”,
“using” maps to “obtaining”,
“element ID 1301”/FIG. 13 maps to “first...element.”
“element ID 801”/FIG. 8/””elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements” maps to “second element.”
“field 1 1304” maps to “first field”
“TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window”/“duration” maps to “first parameter”
“coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs”/“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks” maps to “being negotiated by the first wireless node with the second wireless node”
“communications between the WTRUs 102a, 102b” maps to “first communication...”

indicating a first range of values for the first parameter by setting the first field to a first value in the first element and setting the first field to a second value in the second element.; and
(“The contents field 1312 may also indicate a TIM/UL access window. The TIM/UL access window is a special case of TXOP and may include the following information: TIM beacon/TIM short beacon time (the time to transmit the beacon or short beacon frames), start of UL access window, max number of positive TIM indication, UL/DL transmission slot duration, max duration of UL access window, etc.”; Wang et al.; 0177)
(“FIG. 13 is a diagram of an example format of a coordination request IE”; Wang et al.; 0020)
(“NNs may coordinate their reserved TXOPs/RAWs/PRAWs/TWTs/restricted windows/access windows, or TXOP as generally defined above. FIG. 1900 is a diagram of reserved TXOPs in an example overlapping network of networks 1900. In the example of FIG. 19, network 1 may reserve TXOPs 1901a on channel 1 1911, channel 2 1912, channel 3 1913, and channel 4 1914.”; Wang et al.; 0199)
(where
“max duration of UL access window”/”coordinate request”/“by STAs”/”WTRUs 102a”/FIG. 19/”“element ID 1301”/FIG. 13”/” “field 1 1304” maps “indicating a first range of values for the first parameter by setting the first field to a first value in the first element”, where “max duration” maps to “first range of values”, “by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”, “duration” maps to “first parameter”, FIG. 19/1901a/1901b/1903b, etc. illustrates “first value”
“starting time”/”start of UL access window”/”each feature or element can be used alone or in any combination with the other features and elements”/FIG. 19 maps to “second value in the second element”

outputting the first frame for transmission to the second wireless node.
(“Each collaboration candidate may examine its own scheduled TXOP as well as proposed TXOP schedules that are currently being scheduled and determine whether there is any conflict. If the received proposed TXOP does not conflict with any existing or in-progress TXOP schedule, the collaboration candidate may send a Protected HCCA TXOP response frame with the status field set to SUCCESS”; Wang et al.; 0071)
 (where
”received”/”negotiate network coordination using a frame” maps to “outputting...for transmission”, “with STAs”/”WTRUs...102b”/”APs” maps to “second wireless node”

Wang et al. teaches negotiation of TXOP parameters between, STAs, APs, etc. associated with duration and start time where the parameters are communicated in fields associated with elements which are included in a coordination frame where elements may be used alone or in any combination and teaches a coordination response frame which communicates a successful negotiation or alternative values for continued negotiation.

Wang et al. as described above does not explicitly teach:
[first communication] session

However, Cheng et al. further teaches a session capability which includes:
[first communication] session
 (“At step 501, the STA sends an ADDTS request to the AP to obtain a target TXOP value. The STA may select an initial TXOP value and communicate the selected value to the AP using a Target TXOP IE in the ADDTS Request frame. At step 502, the AP returns an ADDTS response to the STA to assign a target TXOP value. The AP may grant the STA's requested TXOP value or choose another value based on the STA's expected traffic pattern, for instance as indicated in the Traffic Specification (TSPEC) IE defined in IEEE 802.11-2012. The TSPEC IE can be included in the ADDTS Request/Response frames as an optional IE. The AP may communicate the assigned TXOP value back to the STA using a Target TXOP IE in the ADDTS Response frame. The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session (shown by steps 503, 504 that are respectively similar to steps 501, 502) to reassign dynamically a new target TXOP value as needed. The Target TXOP value can also be indicated as an additional field in the TSPEC IE.”; Cheng et al.; 0030)
(where
“The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session” maps to “[first communication] session”

Cheng et al. teaches negotiation via a session.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Cheng et al. into Wang et al. By modifying the processing of Wang et al. to include the session capability as taught by the processing of Cheng et al., the benefits of optimal sharing (Wang et al.; 0162) with improved TXOP determination (Cheng et al.; 0003) are achieved.

As to claim 2:
Wang et al. discloses:
each of the first and second elements includes at least a second parameter being negotiated by the first wireless node with the second wireless node.
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration). Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, transmission sector). The transmission sector may be the sector of an AP when the AP transmits using directional antennas. It may also refer to a particular spatial channel used for beamforming. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel). The frequency channel may be specified by a set of channel numbers, of which the channels may or may not be contiguous. It may also be specified by a channel number and a channel bandwidth. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel, transmission sector). All the expressions above may be referred to as TXOP as generally defined above. For example, when a RAW is included, it may include information such as an indication of the RAW start time, the RAW duration, and a bitmap indicating allowed primary channels in order to provide contention reduction and coordination information to the STA.”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“If the SharingPolicy for UL access window is set to Shared, the CAP (in centralized coordination procedures)/CorAP (in distributed coordination procedures) may evaluate whether the total traffic load in the new and existing TXOP/RAWs/UL access window in overlapping CCs may be accommodated without degrading the QoS performance to an unacceptable level. If the traffic load is too high for the UL access window requested, the CAP/CorAP may provide an alternative schedule/bandwidth/transmission sector to the requesting network/AP, and the TIM beacon and TIM short beacon time/bandwidth/transmission sector, or propose to reduce any or all of the values of max number of positive TIM indication, UL/DL slot duration, max duration of UL access window, or propose to change Allowed STAs if there are interference groups of STAs in the requesting networks that are known not to be conflicting to use the requested TXOP, (for example, when STAs in one particular Interference Group in the requesting network do not overlap with the networks that currently hold reservation of the same access window).”; Wang et al.; 0217)
(where
“bandwidth” maps to “second parameter”

As to claim 3:
Wang et al. discloses:
indicating a second range of values for the second parameter by setting the second parameter to a first value in the first element and setting the second parameter to a second value in the second element. 
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration). Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, transmission sector). The transmission sector may be the sector of an AP when the AP transmits using directional antennas. It may also refer to a particular spatial channel used for beamforming. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel). The frequency channel may be specified by a set of channel numbers, of which the channels may or may not be contiguous. It may also be specified by a channel number and a channel bandwidth. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel, transmission sector). All the expressions above may be referred to as TXOP as generally defined above. For example, when a RAW is included, it may include information such as an indication of the RAW start time, the RAW duration, and a bitmap indicating allowed primary channels in order to provide contention reduction and coordination information to the STA.”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“If the SharingPolicy for UL access window is set to Shared, the CAP (in centralized coordination procedures)/CorAP (in distributed coordination procedures) may evaluate whether the total traffic load in the new and existing TXOP/RAWs/UL access window in overlapping CCs may be accommodated without degrading the QoS performance to an unacceptable level. If the traffic load is too high for the UL access window requested, the CAP/CorAP may provide an alternative schedule/bandwidth/transmission sector to the requesting network/AP, and the TIM beacon and TIM short beacon time/bandwidth/transmission sector, or propose to reduce any or all of the values of max number of positive TIM indication, UL/DL slot duration, max duration of UL access window, or propose to change Allowed STAs if there are interference groups of STAs in the requesting networks that are known not to be conflicting to use the requested TXOP, (for example, when STAs in one particular Interference Group in the requesting network do not overlap with the networks that currently hold reservation of the same access window).”; Wang et al.; 0217)
(where
“bandwidth” maps to “second parameter”, where “bandwidth” includes “second range of values”

As to claim 5:
Wang et al. discloses:
	obtaining information regarding one or more ranges for the first parameter supported by the second wireless node; and
selecting the first range of values based on the information.
(“FIG. 14 is a diagram an example format of the coordination response IE 1400. The coordination response IE may include but is not limited to the following fields: element ID field 1401, length field 1402, options field 1403, results field 1404, and field 1 1405 through field N 1406. The format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS, REJECT, or alternative values. Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE.”; Wang et al.; 0179)

As to claim 7:
Wang et al. discloses:
	An apparatus for wireless communications by a first wireless node, comprising: a processing system configured to: 
generate a first frame with at least first and second elements that each include at least a first field that corresponds to a first parameter being negotiated by the first wireless node with a second wireless node for a first communication ...; and 
 (“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“FIG. 8 is a diagram of an example format of an interference reporting request IE”; Wang et al.; 0015)
(“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks”; Wang et al.; 0146)
(“The serving gateway 144 may also be connected to the PDN gateway 146, which may provide the WTRUs 102a, 102b, 102c with access to packet-switched networks, such as the Internet 110, to facilitate communications between the WTRUs 102a, 102b, 102c and IP-enabled devices. An access router (AR) 150 of a wireless local area network (WLAN) 155 may be in communication with the Internet 110. The AR 150 may facilitate communications between APs 160a, 160b, and 160c. The APs 160a, 160b, and 160c may be in communication with STAs 170a, 170b, and 170c”; Wang et al.; 0063)
(where
“by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”
“with STAs”/”WTRUs...102b”/”APs” maps to “second wireless node”,
“frame” maps to “first frame”,
“using” maps to “obtaining”,
“element ID 1301”/FIG. 13 maps to “first...element.”
“element ID 801”/FIG. 8/””elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements” maps to “second element.”
“field 1 1304” maps to “first field”
“TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window”/“duration” maps to “first parameter”
“coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs”/“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks” maps to “being negotiated by the first wireless node with the second wireless node”
“communications between the WTRUs 102a, 102b” maps to “first communication...”

indicate a first range of values for the first parameter by setting the first field to a first value in the first element and setting the first field to a second value in the second element; and 
 (“The contents field 1312 may also indicate a TIM/UL access window. The TIM/UL access window is a special case of TXOP and may include the following information: TIM beacon/TIM short beacon time (the time to transmit the beacon or short beacon frames), start of UL access window, max number of positive TIM indication, UL/DL transmission slot duration, max duration of UL access window, etc.”; Wang et al.; 0177)
(“FIG. 13 is a diagram of an example format of a coordination request IE”; Wang et al.; 0020)
(“NNs may coordinate their reserved TXOPs/RAWs/PRAWs/TWTs/restricted windows/access windows, or TXOP as generally defined above. FIG. 1900 is a diagram of reserved TXOPs in an example overlapping network of networks 1900. In the example of FIG. 19, network 1 may reserve TXOPs 1901a on channel 1 1911, channel 2 1912, channel 3 1913, and channel 4 1914.”; Wang et al.; 0199)
(where
“max duration of UL access window”/”coordinate request”/“by STAs”/”WTRUs 102a”/FIG. 19/”“element ID 1301”/FIG. 13”/” “field 1 1304” maps “indicating a first range of values for the first parameter by setting the first field to a first value in the first element”, where “max duration” maps to “first range of values”, “by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”, “duration” maps to “first parameter”, FIG. 19/1901a/1901b/1903b, etc. illustrates “first value”
“starting time”/”start of UL access window”/”each feature or element can be used alone or in any combination with the other features and elements”/FIG. 19 maps to “second value in the second element”

an interface configured to output the first frame for transmission to the second wireless node.
 (“Each collaboration candidate may examine its own scheduled TXOP as well as proposed TXOP schedules that are currently being scheduled and determine whether there is any conflict. If the received proposed TXOP does not conflict with any existing or in-progress TXOP schedule, the collaboration candidate may send a Protected HCCA TXOP response frame with the status field set to SUCCESS”; Wang et al.; 0071)
 (where
”received”/”negotiate network coordination using a frame” maps to “outputting...for transmission”, “with STAs”/”WTRUs...102b”/”APs” maps to “second wireless node”

Wang et al. teaches negotiation of TXOP parameters between, STAs, APs, etc. associated with duration and start time where the parameters are communicated in fields associated with elements which are included in a coordination frame where elements may be used alone or in any combination and teaches a coordination response frame which communicates a successful negotiation or alternative values for continued negotiation.

Wang et al. as described above does not explicitly teach:
[first communication] session

However, Cheng et al. further teaches a session capability which includes:
[first communication] session
 (“At step 501, the STA sends an ADDTS request to the AP to obtain a target TXOP value. The STA may select an initial TXOP value and communicate the selected value to the AP using a Target TXOP IE in the ADDTS Request frame. At step 502, the AP returns an ADDTS response to the STA to assign a target TXOP value. The AP may grant the STA's requested TXOP value or choose another value based on the STA's expected traffic pattern, for instance as indicated in the Traffic Specification (TSPEC) IE defined in IEEE 802.11-2012. The TSPEC IE can be included in the ADDTS Request/Response frames as an optional IE. The AP may communicate the assigned TXOP value back to the STA using a Target TXOP IE in the ADDTS Response frame. The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session (shown by steps 503, 504 that are respectively similar to steps 501, 502) to reassign dynamically a new target TXOP value as needed. The Target TXOP value can also be indicated as an additional field in the TSPEC IE.”; Cheng et al.; 0030)
(where
“The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session” maps to “[first communication] session”

Cheng et al. teaches negotiation via a session.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Cheng et al. into Wang et al. By modifying the processing of Wang et al. to include the session capability as taught by the processing of Cheng et al., the benefits of optimal sharing (Wang et al.; 0162) with improved TXOP determination (Cheng et al.; 0003) are achieved.

As to claim 8:
Wang et al. discloses:
each of the first and second elements includes at least a second parameter being negotiated by the first wireless node with the second wireless node.
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration). Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, transmission sector). The transmission sector may be the sector of an AP when the AP transmits using directional antennas. It may also refer to a particular spatial channel used for beamforming. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel). The frequency channel may be specified by a set of channel numbers, of which the channels may or may not be contiguous. It may also be specified by a channel number and a channel bandwidth. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel, transmission sector). All the expressions above may be referred to as TXOP as generally defined above. For example, when a RAW is included, it may include information such as an indication of the RAW start time, the RAW duration, and a bitmap indicating allowed primary channels in order to provide contention reduction and coordination information to the STA.”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“If the SharingPolicy for UL access window is set to Shared, the CAP (in centralized coordination procedures)/CorAP (in distributed coordination procedures) may evaluate whether the total traffic load in the new and existing TXOP/RAWs/UL access window in overlapping CCs may be accommodated without degrading the QoS performance to an unacceptable level. If the traffic load is too high for the UL access window requested, the CAP/CorAP may provide an alternative schedule/bandwidth/transmission sector to the requesting network/AP, and the TIM beacon and TIM short beacon time/bandwidth/transmission sector, or propose to reduce any or all of the values of max number of positive TIM indication, UL/DL slot duration, max duration of UL access window, or propose to change Allowed STAs if there are interference groups of STAs in the requesting networks that are known not to be conflicting to use the requested TXOP, (for example, when STAs in one particular Interference Group in the requesting network do not overlap with the networks that currently hold reservation of the same access window).”; Wang et al.; 0217)
(where
“bandwidth” maps to “second parameter”

As to claim 9:
Wang et al. discloses:
indicating a second range of values for the second parameter by setting the second parameter to a first value in the first element and setting the second parameter to a second value in the second element. 
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration). Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, transmission sector). The transmission sector may be the sector of an AP when the AP transmits using directional antennas. It may also refer to a particular spatial channel used for beamforming. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel). The frequency channel may be specified by a set of channel numbers, of which the channels may or may not be contiguous. It may also be specified by a channel number and a channel bandwidth. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel, transmission sector). All the expressions above may be referred to as TXOP as generally defined above. For example, when a RAW is included, it may include information such as an indication of the RAW start time, the RAW duration, and a bitmap indicating allowed primary channels in order to provide contention reduction and coordination information to the STA.”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“If the SharingPolicy for UL access window is set to Shared, the CAP (in centralized coordination procedures)/CorAP (in distributed coordination procedures) may evaluate whether the total traffic load in the new and existing TXOP/RAWs/UL access window in overlapping CCs may be accommodated without degrading the QoS performance to an unacceptable level. If the traffic load is too high for the UL access window requested, the CAP/CorAP may provide an alternative schedule/bandwidth/transmission sector to the requesting network/AP, and the TIM beacon and TIM short beacon time/bandwidth/transmission sector, or propose to reduce any or all of the values of max number of positive TIM indication, UL/DL slot duration, max duration of UL access window, or propose to change Allowed STAs if there are interference groups of STAs in the requesting networks that are known not to be conflicting to use the requested TXOP, (for example, when STAs in one particular Interference Group in the requesting network do not overlap with the networks that currently hold reservation of the same access window).”; Wang et al.; 0217)
(where
“bandwidth” maps to “second parameter”, where “bandwidth” includes “second range of values”

As to claim 11:
Wang et al. discloses:
	obtaining information regarding one or more ranges for the first parameter supported by the second wireless node; and
selecting the first range of values based on the information.
(“FIG. 14 is a diagram an example format of the coordination response IE 1400. The coordination response IE may include but is not limited to the following fields: element ID field 1401, length field 1402, options field 1403, results field 1404, and field 1 1405 through field N 1406. The format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS, REJECT, or alternative values. Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE.”; Wang et al.; 0179)

As to claim 12:
Wang et al. discloses:
	the interface is further configured to obtain a second frame from the second wireless node, the second frame indicating an accepted value for the first parameter from within the first range; and
the processing system is further configured to participate in the first communication session in accordance with the accepted value for the first parameter. 
(“FIG. 14 is a diagram an example format of the coordination response IE 1400. The coordination response IE may include but is not limited to the following fields: element ID field 1401, length field 1402, options field 1403, results field 1404, and field 1 1405 through field N 1406. The format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS, REJECT, or alternative values. Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE.”; Wang et al.; 0179)

As to claim 13:
Wang et al. discloses:
the interface is further configured to obtain a second frame from the second wireless node, the second frame indicating a second range of values for the first parameter, different from the first range;
(“FIG. 14 is a diagram an example format of the coordination response IE 1400. The coordination response IE may include but is not limited to the following fields: element ID field 1401, length field 1402, options field 1403, results field 1404, and field 1 1405 through field N 1406. The format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS, REJECT, or alternative values. Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE.”; Wang et al.; 0179)

the processing system is further configured to generate a third frame indicating an accepted value for the first parameter from within the second range;
the interface is further configured to output the third frame for transmission to the second wireless node; and
the processing system is further configured to participate in the first communication session in accordance with the accepted value for the first parameter.
(“If a conflict is detected, CAP 1502 may respond to the coordination request with a coordination frame with the status set to REJECT, which may also include alternative primary channel(s) that requesting AP 1501 may use as the new primary channel. REJECT may also include alternative values as defined herein. If REJECT is received, requesting AP 1501 may then choose a new primary channel and transmit another coordination request frame 1514 to CAP 1502 until CAP 1502 replies with a coordination response frame with the status SUCCESS or until requesting AP 1501 determines that it cannot find a suitable primary channel. If alternative values are included in the coordination response, the requesting AP may evaluate whether that alternative value is acceptable. If it is acceptable, the requesting AP may respond to the CAP that it accepts the alternative value. After receiving SUCCESS, requesting AP 1501 may then transmit a new channel announcement 1515 to the CAP 1502 to announce switching to the new primary channel for its network. Subsequently, the requesting AP may transmit or broadcast a new channel announcement in a beacon, short beacon or any other type of frames.”; Wang et al.; 0185)
(where 
“If alternative values are included in the coordination response, the requesting AP may evaluate whether that alternative value is acceptable. If it is acceptable, the requesting AP may respond to the CAP that it accepts the alternative value” maps to “generate a third frame indicating an accepted value for the first parameter from within the second range”
Where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend channel negotiation as noted in paragraph 0185 of Wang et al. to TXOP negotiation as noted in paragraph 0179 of Wang et al. where paragraph 0170 notes channel and TXOP with regards to performing negotiation.

As to claim 14:
Wang et al. discloses:
the first frame comprises a target wakeup time (TWT) setup frame; and
the first and second elements comprise TWT elements.
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration). Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, transmission sector). The transmission sector may be the sector of an AP when the AP transmits using directional antennas. It may also refer to a particular spatial channel used for beamforming. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel). The frequency channel may be specified by a set of channel numbers, of which the channels may or may not be contiguous. It may also be specified by a channel number and a channel bandwidth. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel, transmission sector). All the expressions above may be referred to as TXOP as generally defined above. For example, when a RAW is included, it may include information such as an indication of the RAW start time, the RAW duration, and a bitmap indicating allowed primary channels in order to provide contention reduction and coordination information to the STA.”; Wang et al.; 0171)
(“As used in the embodiments herein, TXOP may be defined as a general concept to refer to TXOP, beacon subinterval, restricted access window (RAW), periodic RAW (PRAW), target wake time (TWT)”; Wang et al.; 0093)

As to claim 15:
Wang et al. discloses:
wherein the first and second elements comprise one or more of: a TWT element ...
(“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)

As to claim 19:
Wang et al. discloses:
a transmitter configured to transmit the second frame to the second wireless node, wherein the apparatus is configured as the first wireless node.
(see FIG. 1B “transceiver 120”)

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20150359008 (Non-Final Rejection dated 4/14/2022) in view of Cheng et al. US 20140169339 (Non-Final Rejection dated 4/14/2022) and in further view of Asterjadhi et al. US 20160219512 (Non-Final Rejection dated 4/14/2022).

As to claim 4:
Wang et al. as described above does not explicitly teach:
indicating a non-negotiable value for the second parameter by setting the second parameter to a same value in both the first and second elements.

However, Asterjadhi et al. further teaches a non-negotiable capability which includes:
indicating a non-negotiable value for the second parameter by setting the second parameter to a same value in both the first and second elements.
(“The TWT request field may indicate whether the TWT element 200 represents a request. If TWT request field has a value of 1, then the TWT element 200 may represent a request to initiate TWT scheduling/setup. Otherwise, if the TWT request field has a value of 0, then the TWT element 200 may represent a response to a request to initiate TWT scheduling/setup (solicit TWT), an unsolicited TWT (which is a response to initiate a TWT scheduling which is conceptually similar to the solicited TWT with the exception that the TWT requester STA did not send a TWT request to solicit this TWT response), and/or a non-negotiable TWT scheduling message (or a broadcast TWT message). In the case of the non-negotiable TWT (broadcast TWT), one or more of the above mentioned fields (including the TWT request field) may not be present in the TWT element as discussed further below).”; Asterjadhi et al.; 0058)
(“The TWT setup command field may indicate the type of TWT command. In a TWT request, the types of TWT commands may indicate the following: request TWT (the TWT field contains zeros because the TWT responder specifies the TWT value; e.g., field set to 0), suggest TWT (the TWT requester suggests a TWT value; e.g., field set to 1), and demand TWT (the TWT requester demands a TWT value; e.g., field set to 2). In a TWT response, the types of TWT commands may include TWT grouping (the TWT responder suggests TWT group parameters that are different from the suggested or demanded TWT parameters of the TWT requester; e.g., field set to 3), accept TWT (the TWT responder accepts the TWT request with the TWT parameters indicated; e.g. field set to 4), alternate TWT (the TWT responder suggests TWT parameters that are different from the parameters suggested or demanded by the TWT requester; e.g., field set to 5), dictate TWT (the TWT responder demands TWT parameters that are different from the parameters suggested or demanded by the TWT requester; e.g., field set to 6), or reject TWT (the TWT responder rejects the TWT setup; e.g. field set to 7).”; Asterjadhi et al.; 0059)
(“In one aspect, the broadcast indicator may be set to 1 to indicate the first message 614 includes a TWT element with non-negotiable parameters (e.g., the TWT element is a broadcast TWT element). In another aspect, the broadcast indicator may be set to 0 to indicate the first message 614 includes a TWT element with negotiable parameters, in which case the TWT element may be associated with a solicit TWT as discussed above. In another aspect, the broadcast indicator may be based on a value of the TWT setup command subfield of the request type field. For example, when the TWT setup command subfield is set to a certain value which is any value less than 3, and the TWT request field is set to 0, then the first message 614 is a non-negotiable TWT scheduling message.”; Asterjadhi et al.; 0107)
(where “broadcast indicator may be set to 1...non-negotiable parameters” and “value less than 3”, where “1” is included in “less than 3”, so they would be the same)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-negotiable capability of Asterjadhi et al. into Wang et al. By modifying the processing of Wang et al. to include the non-negotiable capability as taught by the processing of Asterjadhi et al., the benefits of improved Wi-Fi networks (Asterjadhi et al.; 0052) are achieved.

As to claim 10:
Wang et al. as described above does not explicitly teach:
indicating a non-negotiable value for the second parameter by setting the second parameter to a same value in both the first and second elements.

However, Asterjadhi et al. further teaches a non-negotiable capability which includes:
indicating a non-negotiable value for the second parameter by setting the second parameter to a same value in both the first and second elements.
(“The TWT request field may indicate whether the TWT element 200 represents a request. If TWT request field has a value of 1, then the TWT element 200 may represent a request to initiate TWT scheduling/setup. Otherwise, if the TWT request field has a value of 0, then the TWT element 200 may represent a response to a request to initiate TWT scheduling/setup (solicit TWT), an unsolicited TWT (which is a response to initiate a TWT scheduling which is conceptually similar to the solicited TWT with the exception that the TWT requester STA did not send a TWT request to solicit this TWT response), and/or a non-negotiable TWT scheduling message (or a broadcast TWT message). In the case of the non-negotiable TWT (broadcast TWT), one or more of the above mentioned fields (including the TWT request field) may not be present in the TWT element as discussed further below).”; Asterjadhi et al.; 0058)
(“The TWT setup command field may indicate the type of TWT command. In a TWT request, the types of TWT commands may indicate the following: request TWT (the TWT field contains zeros because the TWT responder specifies the TWT value; e.g., field set to 0), suggest TWT (the TWT requester suggests a TWT value; e.g., field set to 1), and demand TWT (the TWT requester demands a TWT value; e.g., field set to 2). In a TWT response, the types of TWT commands may include TWT grouping (the TWT responder suggests TWT group parameters that are different from the suggested or demanded TWT parameters of the TWT requester; e.g., field set to 3), accept TWT (the TWT responder accepts the TWT request with the TWT parameters indicated; e.g. field set to 4), alternate TWT (the TWT responder suggests TWT parameters that are different from the parameters suggested or demanded by the TWT requester; e.g., field set to 5), dictate TWT (the TWT responder demands TWT parameters that are different from the parameters suggested or demanded by the TWT requester; e.g., field set to 6), or reject TWT (the TWT responder rejects the TWT setup; e.g. field set to 7).”; Asterjadhi et al.; 0059)
(“In one aspect, the broadcast indicator may be set to 1 to indicate the first message 614 includes a TWT element with non-negotiable parameters (e.g., the TWT element is a broadcast TWT element). In another aspect, the broadcast indicator may be set to 0 to indicate the first message 614 includes a TWT element with negotiable parameters, in which case the TWT element may be associated with a solicit TWT as discussed above. In another aspect, the broadcast indicator may be based on a value of the TWT setup command subfield of the request type field. For example, when the TWT setup command subfield is set to a certain value which is any value less than 3, and the TWT request field is set to 0, then the first message 614 is a non-negotiable TWT scheduling message.”; Asterjadhi et al.; 0107)
(where “broadcast indicator may be set to 1...non-negotiable parameters” and “value less than 3”, where “1” is included in “less than 3”, so they would be the same)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-negotiable capability of Asterjadhi et al. into Wang et al. By modifying the processing of Wang et al. to include the non-negotiable capability as taught by the processing of Asterjadhi et al., the benefits of improved Wi-Fi networks (Asterjadhi et al.; 0052) are achieved.


Claim(s) 6, 20, 21, 22, 24, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20150359008 (Non-Final Rejection dated 4/14/2022) in view of Cheng et al. US 20140169339 (Non-Final Rejection dated 4/14/2022) and in further view of Chen et al. WO 2007000720 (Non-Final Rejection dated 4/14/2022).

As to claim 6:
Wang et al. discloses:
A method for wireless communications by a first wireless node, comprising:
obtaining, from a second wireless node, a first frame with at least first and second elements that each include at least a first field corresponding to at least a first parameter being negotiated by the first wireless node with the second wireless node for a first communication ...;
(“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“FIG. 8 is a diagram of an example format of an interference reporting request IE”; Wang et al.; 0015)
(“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks”; Wang et al.; 0146)
(“The serving gateway 144 may also be connected to the PDN gateway 146, which may provide the WTRUs 102a, 102b, 102c with access to packet-switched networks, such as the Internet 110, to facilitate communications between the WTRUs 102a, 102b, 102c and IP-enabled devices. An access router (AR) 150 of a wireless local area network (WLAN) 155 may be in communication with the Internet 110. The AR 150 may facilitate communications between APs 160a, 160b, and 160c. The APs 160a, 160b, and 160c may be in communication with STAs 170a, 170b, and 170c”; Wang et al.; 0063)
(where
“by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”
“with STAs”/”WTRUs...102b”/”APs” maps to “second wireless node”,
“frame” maps to “first frame”,
“using” maps to “obtaining”,
“element ID 1301”/FIG. 13 maps to “first...element.”
“element ID 801”/FIG. 8/””elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements” maps to “second element.”
“field 1 1304” maps to “first field”
“TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window”/“duration” maps to “first parameter”
“coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs”/“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks” maps to “being negotiated by the first wireless node with the second wireless node”
“communications between the WTRUs 102a, 102b” maps to “first communication...”

determining a first range of values proposed by the first wireless node for the first parameter based on a first value of the first field in the first element and a second value of the first field in the second element; 
(“The contents field 1312 may also indicate a TIM/UL access window. The TIM/UL access window is a special case of TXOP and may include the following information: TIM beacon/TIM short beacon time (the time to transmit the beacon or short beacon frames), start of UL access window, max number of positive TIM indication, UL/DL transmission slot duration, max duration of UL access window, etc.”; Wang et al.; 0177)
(“FIG. 13 is a diagram of an example format of a coordination request IE”; Wang et al.; 0020)
(“NNs may coordinate their reserved TXOPs/RAWs/PRAWs/TWTs/restricted windows/access windows, or TXOP as generally defined above. FIG. 1900 is a diagram of reserved TXOPs in an example overlapping network of networks 1900. In the example of FIG. 19, network 1 may reserve TXOPs 1901a on channel 1 1911, channel 2 1912, channel 3 1913, and channel 4 1914.”; Wang et al.; 0199)
(where
“max duration of UL access window”/”coordinate request”/“by STAs”/”WTRUs 102a”/FIG. 19/”“element ID 1301”/FIG. 13”/” “field 1 1304” maps “determining a first range of values proposed by the first wireless node for the first parameter based on a first value of the first field in the first element”, where “max duration” maps to “first range of values”, “coordinate request” maps “proposed”, “by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”, “duration” maps to “first parameter”, FIG. 19/1901a/1901b/1903b, etc. illustrates “first value”
“starting time”/”start of UL access window”/”each feature or element can be used alone or in any combination with the other features and elements”/FIG. 19 maps to “second value”

generating a second frame that indicates: an accepted value for the first parameter selected from within the first range, a range of values proposed by the second wireless node for the first parameter, or...; and 
(“FIG. 14 is a diagram an example format of the coordination response IE 1400. The coordination response IE may include but is not limited to the following fields: element ID field 1401, length field 1402, options field 1403, results field 1404, and field 1 1405 through field N 1406. The format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS, REJECT, or alternative values. Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE.”; Wang et al.; 0179)
(where
“FIG. 14” illustrates “second frame”,
“format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS” maps to “an accepted value for the first parameter selected from within the first range”, where “SUCCESS” maps to “accepted”, “follow that of the coordinate request” maps to “value for the first parameter selected from within the first range”
“coordination response”/“Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE”/”largely follow that of the coordination request IE”/“max duration of UL access window” maps to “a range of values proposed by the second wireless node for the first parameter”, where “max duration of UL access window”/”follow that of the coordination request” maps to “range of values”, “response”/”alternative values” maps to “proposed”, “duration” maps to “first parameter”

outputting the second frame for transmission to the second wireless node.
(“Each collaboration candidate may examine its own scheduled TXOP as well as proposed TXOP schedules that are currently being scheduled and determine whether there is any conflict. If the received proposed TXOP does not conflict with any existing or in-progress TXOP schedule, the collaboration candidate may send a Protected HCCA TXOP response frame with the status field set to SUCCESS”; Wang et al.; 0071)
(“If the requesting AP has received a coordination response frame with the status set to SUCCESS from all CCs”; Wang et al.; 0214)
(where
“send”/”received” maps to “outputting...for transmission”, “response frame” maps to “second frame”, “AP” maps to “second wireless node”

Wang et al. teaches negotiation of TXOP parameters between, STAs, APs, etc. associated with duration and start time where the parameters are communicated in fields associated with elements which are included in a coordination frame where elements may be used alone or in any combination and teaches a coordination response frame which communicates a successful negotiation or alternative values for continued negotiation.

Wang et al. as described above does not explicitly teach:
[first communication] session
a proposed value for the first parameter that is outside of the first range

However, Cheng et al. further teaches a TXOP capability which includes:
[first communication] session
a proposed value for the first parameter that is outside of the first range
(“At step 501, the STA sends an ADDTS request to the AP to obtain a target TXOP value. The STA may select an initial TXOP value and communicate the selected value to the AP using a Target TXOP IE in the ADDTS Request frame. At step 502, the AP returns an ADDTS response to the STA to assign a target TXOP value. The AP may grant the STA's requested TXOP value or choose another value based on the STA's expected traffic pattern, for instance as indicated in the Traffic Specification (TSPEC) IE defined in IEEE 802.11-2012. The TSPEC IE can be included in the ADDTS Request/Response frames as an optional IE. The AP may communicate the assigned TXOP value back to the STA using a Target TXOP IE in the ADDTS Response frame. The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session (shown by steps 503, 504 that are respectively similar to steps 501, 502) to reassign dynamically a new target TXOP value as needed. The Target TXOP value can also be indicated as an additional field in the TSPEC IE.”; Cheng et al.; 0030)
(where
“The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session” maps to “[first communication] session”
“AP may grant the STA's requested TXOP value or choose another value based on the STA's expected traffic pattern, for instance as indicated in the Traffic Specification (TSPEC)” maps to “a proposed value for the first parameter that is outside of the first range”, where “another value” maps to “proposed value”, “TXOP value” maps to “value”, “TXOP” maps to “first parameter” where Chen et al. teaches connection with new TSPEC parameter and associated TXOP where TSPEC/TXOP “exceeds the current value”/”higher service rate or TXOP are preferred” as noted on p.5 which maps to “outside of the first range”

Cheng et al. teaches negotiation of dynamic TXOP based on TSPEC, where Chen et al. teaches a TSPEC/TXOP which can be increased in value.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Cheng et al. into Wang et al. By modifying the processing of Wang et al. to include the TXOP capability as taught by the processing of Cheng et al. and the TXOP capability processing of Chen et al., the benefits of optimal sharing (Wang et al.; 0162) with improved TXOP determination (Cheng et al.; 0003) and with improved TSPEC computation (Chen et al.; Abstract) are achieved.
 

As to claim 20:
Wang et al. discloses:
An apparatus for wireless communications by a first wireless node, comprising:
an interface configured to obtain, from a second wireless node, a first frame with at least first and second elements that each include at least a first field corresponding to at least a first parameter being negotiated by the first wireless node with the second wireless node for a first communication...; and
 (“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)
(“FIG. 8 is a diagram of an example format of an interference reporting request IE”; Wang et al.; 0015)
(“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks”; Wang et al.; 0146)
(“The serving gateway 144 may also be connected to the PDN gateway 146, which may provide the WTRUs 102a, 102b, 102c with access to packet-switched networks, such as the Internet 110, to facilitate communications between the WTRUs 102a, 102b, 102c and IP-enabled devices. An access router (AR) 150 of a wireless local area network (WLAN) 155 may be in communication with the Internet 110. The AR 150 may facilitate communications between APs 160a, 160b, and 160c. The APs 160a, 160b, and 160c may be in communication with STAs 170a, 170b, and 170c”; Wang et al.; 0063)
(where
See FIG. 1B for “interface”,
“by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”
“with STAs”/”WTRUs...102b”/”APs” maps to “second wireless node”,
“frame” maps to “first frame”,
“using” maps to “obtaining”,
“element ID 1301”/FIG. 13 maps to “first...element.”
“element ID 801”/FIG. 8/””elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements” maps to “second element.”
“field 1 1304” maps to “first field”
“TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window”/“duration” maps to “first parameter”
“coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs”/“Such assigned TXOPs/RAWs/PRAWs/or other access windows may be negotiated with neighboring networks such that the resources may be optimally shared through coordination among overlapping networks” maps to “being negotiated by the first wireless node with the second wireless node”
“communications between the WTRUs 102a, 102b” maps to “first communication...”

a processing system configured to:
determine a first range of values proposed by the first wireless node for the first parameter based on a first value of the first field in the first element and a second value of the first field in the second element; and 
(“The contents field 1312 may also indicate a TIM/UL access window. The TIM/UL access window is a special case of TXOP and may include the following information: TIM beacon/TIM short beacon time (the time to transmit the beacon or short beacon frames), start of UL access window, max number of positive TIM indication, UL/DL transmission slot duration, max duration of UL access window, etc.”; Wang et al.; 0177)
(“FIG. 13 is a diagram of an example format of a coordination request IE”; Wang et al.; 0020)
(“NNs may coordinate their reserved TXOPs/RAWs/PRAWs/TWTs/restricted windows/access windows, or TXOP as generally defined above. FIG. 1900 is a diagram of reserved TXOPs in an example overlapping network of networks 1900. In the example of FIG. 19, network 1 may reserve TXOPs 1901a on channel 1 1911, channel 2 1912, channel 3 1913, and channel 4 1914.”; Wang et al.; 0199)
(where
“max duration of UL access window”/”coordinate request”/“by STAs”/”WTRUs 102a”/FIG. 19/”“element ID 1301”/FIG. 13”/” “field 1 1304” maps “determining a first range of values proposed by the first wireless node for the first parameter based on a first value of the first field in the first element”, where “max duration” maps to “first range of values”, “coordinate request” maps “proposed”, “by STAs”/”WTRUs 102a”/”APs” maps to “first wireless node”, “duration” maps to “first parameter”, FIG. 19/1901a/1901b/1903b, etc. illustrates “first value”
“starting time”/”start of UL access window”/”each feature or element can be used alone or in any combination with the other features and elements”/FIG. 19 maps to “second value”

generate a second frame that indicates: an accepted value for the first parameter selected from within the first range, a range of values proposed by the second wireless node for the first parameter, or ..., wherein:
(“FIG. 14 is a diagram an example format of the coordination response IE 1400. The coordination response IE may include but is not limited to the following fields: element ID field 1401, length field 1402, options field 1403, results field 1404, and field 1 1405 through field N 1406. The format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS, REJECT, or alternative values. Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE.”; Wang et al.; 0179)
(where
“FIG. 14” illustrates “second frame”,
“format of the coordination response IE may largely follow that of the coordination request IE with the following exception: the results field 1404 may indicate the status of the coordination request and may have the following values: SUCCESS” maps to “an accepted value for the first parameter selected from within the first range”, where “SUCCESS” maps to “accepted”, “follow that of the coordinate request” maps to “value for the first parameter selected from within the first range”
“coordination response”/“Alternative values as defined herein include new values different than those included in the request but may be acceptable to the responding STA or AP. The type subfield 1411 in field 1 1405 through field N 1406 may indicate that the contents subfield 1412 may contain alternative values for primary channel, coordination channel, TXOP, TIM/UL access window, TXOP as generally defined above, etc. that the transmitting STA proposes, which may be different than the original values indicated in the coordination request IE”/”largely follow that of the coordination request IE”/“max duration of UL access window” maps to “a range of values proposed by the second wireless node for the first parameter”, where “max duration of UL access window”/”follow that of the coordination request” maps to “range of values”, “response”/”alternative values” maps to “proposed”, “duration” maps to “first parameter”

the interface is further configured to output the second frame for transmission to the second wireless node.
 (“Each collaboration candidate may examine its own scheduled TXOP as well as proposed TXOP schedules that are currently being scheduled and determine whether there is any conflict. If the received proposed TXOP does not conflict with any existing or in-progress TXOP schedule, the collaboration candidate may send a Protected HCCA TXOP response frame with the status field set to SUCCESS”; Wang et al.; 0071)
(“If the requesting AP has received a coordination response frame with the status set to SUCCESS from all CCs”; Wang et al.; 0214)
(where
“send”/”received” maps to “outputting...for transmission”, “response frame” maps to “second frame”, “AP” maps to “second wireless node”

Wang et al. teaches negotiation of TXOP parameters between, STAs, APs, etc. associated with duration and start time where the parameters are communicated in fields associated with elements which are included in a coordination frame where elements may be used alone or in any combination and teaches a coordination response frame which communicates a successful negotiation or alternative values for continued negotiation.

Wang et al. as described above does not explicitly teach:
[first communication] session
a proposed value for the first parameter that is outside of the first range

However, Cheng et al. further teaches a TXOP capability which includes:
[first communication] session
a proposed value for the first parameter that is outside of the first range
(“At step 501, the STA sends an ADDTS request to the AP to obtain a target TXOP value. The STA may select an initial TXOP value and communicate the selected value to the AP using a Target TXOP IE in the ADDTS Request frame. At step 502, the AP returns an ADDTS response to the STA to assign a target TXOP value. The AP may grant the STA's requested TXOP value or choose another value based on the STA's expected traffic pattern, for instance as indicated in the Traffic Specification (TSPEC) IE defined in IEEE 802.11-2012. The TSPEC IE can be included in the ADDTS Request/Response frames as an optional IE. The AP may communicate the assigned TXOP value back to the STA using a Target TXOP IE in the ADDTS Response frame. The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session (shown by steps 503, 504 that are respectively similar to steps 501, 502) to reassign dynamically a new target TXOP value as needed. The Target TXOP value can also be indicated as an additional field in the TSPEC IE.”; Cheng et al.; 0030)
(where
“The assigned TXOP value may be a target TXOP value that is matched on average over time by the corresponding STA. This exchange can be repeated multiple times during a session” maps to “[first communication] session”
“AP may grant the STA's requested TXOP value or choose another value based on the STA's expected traffic pattern, for instance as indicated in the Traffic Specification (TSPEC)” maps to “a proposed value for the first parameter that is outside of the first range”, where “another value” maps to “proposed value”, “TXOP value” maps to “value”, “TXOP” maps to “first parameter” where Chen et al. teaches connection with new TSPEC parameter and associated TXOP where TSPEC/TXOP “exceeds the current value”/”higher service rate or TXOP are preferred” as noted on p.5 which maps to “outside of the first range”

Cheng et al. teaches negotiation of dynamic TXOP based on TSPEC, where Chen et al. teaches a TSPEC/TXOP which can be increased in value.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TXOP capability of Cheng et al. into Wang et al. By modifying the processing of Wang et al. to include the TXOP capability as taught by the processing of Cheng et al. and the TXOP processing capability of Chen et al., the benefits of optimal sharing (Wang et al.; 0162) with improved TXOP determination (Cheng et al.; 0003) and with improved TSPEC computation (Chen et al.; Abstract) are achieved.

As to claim 21:
Wang et al. discloses:
each of the first and second elements includes at least a second field for a second parameter being negotiated by the first wireless node with the second wireless node; and
the processing system is further configured to determine a second range of values proposed by the first wireless node for the second parameter based on a first value of the second field in the first element and a second value of the second field in the second element, and wherein the second frame also indicates an accepted value for the second parameter selected from within the second range.
(“If the SharingPolicy for UL access window is set to Shared, the CAP (in centralized coordination procedures)/CorAP (in distributed coordination procedures) may evaluate whether the total traffic load in the new and existing TXOP/RAWs/UL access window in overlapping CCs may be accommodated without degrading the QoS performance to an unacceptable level. If the traffic load is too high for the UL access window requested, the CAP/CorAP may provide an alternative schedule/bandwidth/transmission sector to the requesting network/AP, and the TIM beacon and TIM short beacon time/bandwidth/transmission sector, or propose to reduce any or all of the values of max number of positive TIM indication, UL/DL slot duration, max duration of UL access window, or propose to change Allowed STAs if there are interference groups of STAs in the requesting networks that are known not to be conflicting to use the requested TXOP, (for example, when STAs in one particular Interference Group in the requesting network do not overlap with the networks that currently hold reservation of the same access window).”; Wang et al.; 0217)
(where 
“TIM indication” maps to “second range of values”
“TIM beacon” maps to “first value of the second field”,
“TIM short beacon” maps to “second value of the second field”
“reduce” maps to “from within”,
“proposed to reduce” maps to “indicates an accepted value”

As to claim 22:
Wang et al. discloses:
each of the first and second elements includes at least a second field for a second parameter being negotiated by the first wireless node with the second wireless node; and
the second frame also indicates: a range of values proposed by the second wireless node for the second parameter, or a proposed value for the second parameter that is outside of the second range.
(“If the SharingPolicy is set to Shared, the CAP may evaluate whether the total traffic load in the new and existing TXOP/RAWs in overlapping CCs may be accommodated without degrading the QoS performance to an unacceptable level. If the traffic load is too high for the TXOP requested, the CAP may provide an alternative schedule/bandwidth/transmission sector to the requesting network/AP, or propose to reduce any or all of the values of ExpectedLoad and/or NumberExpectedAccess. Alternatively, the CAP may propose to change Allowed STAs if there are interference groups of STAs in the requesting networks that are known not to be conflicting to use the requested TXOP, (for example, when STAs in one particular interference group in the requesting network do not overlap with the networks that currently hold reservation of the same TXOP).”; Wang et al.; 0205)
(where “alternative...bandwidth” maps to “second parameter”)

As to claim 24:
Wang et al. as described above does not explicitly teach:
the processing system is further configured to generate a broadcast frame with information regarding one or more ranges for the first parameter supported by the first wireless node; and
the interface is further configured to output the broadcast frame for transmission.

However, Cheng et al. further teaches a broadcast capability which includes:
the processing system is further configured to generate a broadcast frame with information regarding one or more ranges for the first parameter supported by the first wireless node; and
the interface is further configured to output the broadcast frame for transmission.
(“System and method embodiments are shown herein to provide more suitable time allocation fairness for STAs (or UEs). The embodiments provide a fairness scheme that can assign different degrees of fairness using varying target transmission opportunity (TXOP) values as described below. The target TXOP values can be selected and assigned to STAs to satisfy PF (as shown above), to satisfy max-min fairness (dominated by the worst STA performance), or to provide pre-determined or desired throughputs for the STAs. For example, if the date rate for a first STA (STA1) is 10 Mbps and that for a second STA (STA 2) is 1 Mbps, and a throughput ratio of 2:1 is desired (instead of 10:1 in case of PF), then the target TXOP value for STA 2 is 5 times the target TXOP value for STA 1. A target TXOP value can be pre-determined and broadcasted from an AP to its STAs, which then match the target TXOP value on average. Alternatively, each STA can be assigned a TXOP value according to the STA's traffic (e.g., data rate or throughput). In yet another scheme, the TXOP value can be negotiated between the AP and the STA.”; Cheng et al.; 0024)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broadcast capability of Cheng et al. into Wang et al. By modifying the processing of Wang et al. to include the broadcast capability as taught by the processing of Cheng et al. and the TXOP processing of Chen et al., the benefits of optimal sharing (Wang et al.; 0162) with improved TXOP determination (Cheng et al.; 0003) and with improved TSPEC computation (Chen et al.; Abstract) are achieved.

As to claim 25:
Wang et al. discloses:
the first frame comprises a target wakeup time (TWT) setup frame; and
the first and second elements comprise TWT elements.
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration). Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, transmission sector). The transmission sector may be the sector of an AP when the AP transmits using directional antennas. It may also refer to a particular spatial channel used for beamforming. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel). The frequency channel may be specified by a set of channel numbers, of which the channels may or may not be contiguous. It may also be specified by a channel number and a channel bandwidth. Alternatively, the TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be indicated by (starting time, duration, frequency channel, transmission sector). All the expressions above may be referred to as TXOP as generally defined above. For example, when a RAW is included, it may include information such as an indication of the RAW start time, the RAW duration, and a bitmap indicating allowed primary channels in order to provide contention reduction and coordination information to the STA.”; Wang et al.; 0171)
(“As used in the embodiments herein, TXOP may be defined as a general concept to refer to TXOP, beacon subinterval, restricted access window (RAW), periodic RAW (PRAW), target wake time (TWT)”; Wang et al.; 0093)

As to claim 26:
Wang et al. discloses:
wherein the first and second elements comprise one or more of: a TWT element ...
(“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20150359008 (Non-Final Rejection dated 4/14/2022) in view of Cheng et al. US 20140169339 (Non-Final Rejection dated 4/14/2022) and in further view of Convertino et al. US 20090310578 (Non-Final Rejection dated 4/14/2022).

As to claim 16:
Wang et al. discloses
each of the first and second elements
(“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)

Wang et al. as described above does not explicitly teach:
...includes a first identifier (ID) identifying the first communication session for which the first parameter is being negotiated.

However, Convertino et al. further teaches a session ID capability which includes:
...includes a first identifier (ID) identifying the first communication session for which the first parameter is being negotiated.

(“The flowchart of FIG. 11 relates to the answer to a DL request: a DL Request is the first message a station transmits when starting a DL session. The DL Request message will be initialized with the channel ID to be used for the DL connection, the TXOP and OFFSET values as estimated by the Scheduler 100 and Negotiator 101, respectively, the IBSS of the DL connection and, finally, the ID that identifies the DL session.”; Convertino et al.; 0170)
(“The QoS may thus no longer be guaranteed and the check of step 302 may consequently yield a negative outcome: a TXOP re-negotiation is needed, which involves repeating the initialization (step 304 of FIG. 7).”; Convertino et al.; 0142)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session ID capability of Convertino et al. into Wang et al. By modifying the processing of Wang et al. to include the session id capability as taught by the processing of Convertino et al., the benefits of improved efficiency (Convertino et al.; 0043) are achieved.

Claim(s) 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20150359008 (Non-Final Rejection dated 4/14/2022) in view of Cheng et al. US 20140169339 (Non-Final Rejection dated 4/14/2022) and in further view of Chen et al. WO 2007000720 (Non-Final Rejection dated 4/14/2022) and Asterjadhi et al. US 20160219512 (Non-Final Rejection dated 4/14/2022).

As to claim 23:
Wang et al. as described above does not explicitly teach:
each of the first and second elements includes at least a second field for a second parameter being negotiated by the first wireless node with the second wireless node; and
the processing system is further configured to determine a same value for the second field of both the first and second elements and such same value is a non- negotiable value for the second parameter; and
the second frame also indicates an indication of whether the non-negotiable value of the second parameter is accepted or rejected.

However, Asterjadhi et al. further teaches a non-negotiable capability which includes:
each of the first and second elements includes at least a second field for a second parameter being negotiated by the first wireless node with the second wireless node; and
the processing system is further configured to determine a same value for the second field of both the first and second elements and such same value is a non- negotiable value for the second parameter; and
the second frame also indicates an indication of whether the non-negotiable value of the second parameter is accepted or rejected.	(“The TWT request field may indicate whether the TWT element 200 represents a request. If TWT request field has a value of 1, then the TWT element 200 may represent a request to initiate TWT scheduling/setup. Otherwise, if the TWT request field has a value of 0, then the TWT element 200 may represent a response to a request to initiate TWT scheduling/setup (solicit TWT), an unsolicited TWT (which is a response to initiate a TWT scheduling which is conceptually similar to the solicited TWT with the exception that the TWT requester STA did not send a TWT request to solicit this TWT response), and/or a non-negotiable TWT scheduling message (or a broadcast TWT message). In the case of the non-negotiable TWT (broadcast TWT), one or more of the above mentioned fields (including the TWT request field) may not be present in the TWT element as discussed further below).”; Asterjadhi et al.; 0058)
(“The TWT setup command field may indicate the type of TWT command. In a TWT request, the types of TWT commands may indicate the following: request TWT (the TWT field contains zeros because the TWT responder specifies the TWT value; e.g., field set to 0), suggest TWT (the TWT requester suggests a TWT value; e.g., field set to 1), and demand TWT (the TWT requester demands a TWT value; e.g., field set to 2). In a TWT response, the types of TWT commands may include TWT grouping (the TWT responder suggests TWT group parameters that are different from the suggested or demanded TWT parameters of the TWT requester; e.g., field set to 3), accept TWT (the TWT responder accepts the TWT request with the TWT parameters indicated; e.g. field set to 4), alternate TWT (the TWT responder suggests TWT parameters that are different from the parameters suggested or demanded by the TWT requester; e.g., field set to 5), dictate TWT (the TWT responder demands TWT parameters that are different from the parameters suggested or demanded by the TWT requester; e.g., field set to 6), or reject TWT (the TWT responder rejects the TWT setup; e.g. field set to 7).”; Asterjadhi et al.; 0059)
(“In one aspect, the broadcast indicator may be set to 1 to indicate the first message 614 includes a TWT element with non-negotiable parameters (e.g., the TWT element is a broadcast TWT element). In another aspect, the broadcast indicator may be set to 0 to indicate the first message 614 includes a TWT element with negotiable parameters, in which case the TWT element may be associated with a solicit TWT as discussed above. In another aspect, the broadcast indicator may be based on a value of the TWT setup command subfield of the request type field. For example, when the TWT setup command subfield is set to a certain value which is any value less than 3, and the TWT request field is set to 0, then the first message 614 is a non-negotiable TWT scheduling message.”; Asterjadhi et al.; 0107)
(where “broadcast indicator may be set to 1...non-negotiable parameters” and “value less than 3”, where “1” is included in “less than 3”, so they would be the same)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-negotiable capability of Asterjadhi et al. into Wang et al. By modifying the processing of Wang et al. to include the non-negotiable capability as taught by the processing of Asterjadhi et al., the benefits of improved Wi-Fi networks (Asterjadhi et al.; 0052) are achieved.

As to claim 30:
Wang et al. discloses:
a transmitter configured to transmit the second frame to the second wireless node, wherein the apparatus is configured as the first wireless node.
(see FIG. 1B “transceiver 120”)
 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20150359008 (Non-Final Rejection dated 4/14/2022) in view of Cheng et al. US 20140169339 (Non-Final Rejection dated 4/14/2022) and in further view of Chen et al. WO 2007000720 (Non-Final Rejection dated 4/14/2022) and Convertino et al. US 20090310578 (Non-Final Rejection dated 4/14/2022).

As to claim 27:
Wang et al. discloses
each of the first and second elements
(“FIG. 13 is a diagram an example format of a coordination request IE 1300 that may be used by STAs in a network of networks to negotiate their coordination with STAs in the neighboring and/or overlapping networks. The STAs may negotiate network coordination using a frame containing the coordination request IE shown in FIG. 13. The coordination request IE may include but is not limited to the following fields: element ID field 1301, length field 1302, options field 1303, and field 1 1304 through field N 1305.”; Wang et al.; 0163)
(“The contents subfield 1312 may also indicate TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window. The TXOP/beacon subinterval/RAW/PRAW/TWT/restricted window/access window may be specified in different ways such as (starting time, duration).”; Wang et al.; 0171)
(“Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements.”; Wang et al.; 0260)

Wang et al. as described above does not explicitly teach:
...includes a first identifier (ID) identifying the first communication session for which the first parameter is being negotiated.

However, Convertino et al. further teaches a session ID capability which includes:
...includes a first identifier (ID) identifying the first communication session for which the first parameter is being negotiated.

(“The flowchart of FIG. 11 relates to the answer to a DL request: a DL Request is the first message a station transmits when starting a DL session. The DL Request message will be initialized with the channel ID to be used for the DL connection, the TXOP and OFFSET values as estimated by the Scheduler 100 and Negotiator 101, respectively, the IBSS of the DL connection and, finally, the ID that identifies the DL session.”; Convertino et al.; 0170)
(“The QoS may thus no longer be guaranteed and the check of step 302 may consequently yield a negative outcome: a TXOP re-negotiation is needed, which involves repeating the initialization (step 304 of FIG. 7).”; Convertino et al.; 0142)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session ID capability of Convertino et al. into Wang et al. By modifying the processing of Wang et al. to include the session id capability as taught by the processing of Convertino et al., the benefits of improved efficiency (Convertino et al.; 0043) are achieved.

Allowable Subject Matter
Claim(s) 17, 18, 28 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464